DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7 first paragraph, filed 10/18/2021, with respect to the rejection of original claim 5 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection of claim 1 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee, Chang-Ku (KR101882495B1) in view of Miyakoshi, Yusuke et al (WO2018155604A1). 
Applicant argues, see Page 9 first paragraph, the secondary reference Li, Shu-Hua (CN109351909A), in the independent claim 11, in combination or alone, does not teach an upper and lower molding die set comprising a cavity conforming to a shape of the forged component.
However, Li discloses in paragraph 0022 that a cavity exists between the upper and lower dies where the blank is deformed in the closed cavity to arrive at the formed part.
Claim Rejections - 35 USC § 112
The previous 35 USC 112(b) rejections in the Non-Final Rejection filed 07/16/2021 are overcome and withdrawn in light of the amended claims filed 10/18/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 8 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chang-Ku (KR101882495B1) in view of Miyakoshi, Yusuke et al (WO2018155604A1) hereinafter referred to as “Lee” and “Miyakoshi” respectively.
Regarding Claim 1:
Lee discloses a method for manufacturing a forged component (Page 6, paragraph 2, lines 2-3), the method comprising performing hot forging (Page 6, paragraph 3) on a material (Page 6, paragraph 3; microalloyed steel part) heating the hot forged material to a first set temperature (Page 6, paragraph 6; temperature range of 550-650oC); and performing warm coining (Page 6, paragraph 6, lines 5-7) to correctly shape the heated material, wherein the hot forged material is subjected to controlled cooling (Page 6, paragraph 5) to a third set temperature (Page 6, paragraph 5, line 5; temperature of 550 oC) at a predetermined cooling rate (Page 6, paragraph 5, line 6; 3 oC/s), wherein the controlled cooled material is heated (Page 6, paragraph 6) to the first set temperature (Page 6, paragraph 6; temperature range of 550-650oC), and wherein the third set temperature is lower than or equal to the first set temperature (The disclosed first and third set temperatures, 550-650oC and 550 oC, are such that there is one case where first and third temperatures are equal, otherwise the third set temperature is less than the first set temperature).
However, Lee is silent to wherein the controlled cooled material is heated to the first set temperature by performing high-frequency induction heating for 5 to 10 minutes (Paragraph 0086, lines 806-808; the material is heated by high frequency induction heating for 10 minutes).

It would have been obvious to one of ordinary skill, before the effective filing date, to modify the method for manufacturing the forged component of Lee by performing high-frequency induction heating for 10 minutes in order to create and maintain a desired microstructure during the heating for optimal material performance as taught by Miyakoshi.
Regarding Claim 2:
The combined method of Lee and Miyakoshi discloses the method according to claim 1. Lee further discloses wherein the material (Page 6, paragraph 1, line 3; microalloyed steel part) is heated to a second set temperature (Page 6, paragraph 1, lines 6-7; temperature range of 1200-1300 oC) before hot forging (Page 6, paragraph 1 details heating and paragraph 2 details hot forging after heating), wherein the material heated to the second set temperature is hot forged (Page 6, paragraph 2), and wherein the second set temperature is higher than the first set temperature (Page 6, paragraph 6; first set temperature range of 550-650oC).
Regarding Claim 4:
The combined method of Lee and Miyakoshi discloses the method according to claim 1. Lee further discloses wherein the predetermined cooling rate is 1-4°C/second (Page 6, paragraph 5, line 6; 3 oC/s).
Regarding Claim 6:
The combined method of Lee and Miyakoshi discloses the method according to claim 1. Lee discloses the method according to claim 3, and further discloses wherein the warm coining (Page 11, paragraph 5) is performed immediately after the material is heated to the first set temperature (Page oC when processed with the coining).
Regarding Claim 7:
The combined method of Lee and Miyakoshi discloses the method according to claim 1. Lee further discloses wherein the hot forged material is trimmed and pierced (Page 11, paragraph 2), and wherein the trimmed and pierced material is controlled cooled to the third set temperature (Page 6, paragraph 5; 550oC) at the predetermined cooling rate. (Page 11, paragraph 5, material is controlled cooled at 3oC to third set temp).
Regarding claim 8:
	It is noted that the combination of Lee and Miyakoshi discloses functionality of a heating temperature range of 1100C to 1200C ( para. [0086, lines 807-808}.
Regarding Claim 9:
The combined method of Lee and Miyakoshi discloses the method according to claim 1. Lee further discloses wherein shot blasting (Page 11, paragraph 7) is performed on a surface of the warm coined material.
Regarding Claim 10:
The combined method of Lee and Miyakoshi discloses the method according to claim 1. Lee further discloses wherein the forged component is a connecting rod used in an engine of a vehicle (Page 10, paragraph 7).
Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chang-Ku (KR101882495B1) in view of Kim, Kwang Woo (KR20090120996A), and in view of Li, Shu-Hua (CN109351909A), hereinafter referred to as “Kim” and “Li”, respectively.
Regarding Claim 11:
Lee discloses an apparatus for manufacturing a forged component, and further discloses the apparatus comprising a hot forging machine (Page 10, paragraph 8), which performs hot forging on a material for manufacturing a forged component (Page 10, paragraph 8; microalloyed steel) and a warm 
However, Lee is silent to the apparatus including a high-frequency induction heater, which heats the hot forged material to a first set temperature.
Kim teaches a method of manufacturing work pieces including heating the material followed by warm pressing. Kim further teaches an apparatus comprising a high-frequency induction heater (Page 5, paragraph 3; item 11), which heats the hot forged material to a first set temperature (Page 5, paragraph 3; 400-500oC).
The combination of Lee and Kim disclose the apparatus according to claim 11 as discussed above.  Lee further discloses a warm coining machine for pressurizing surfaces of the work piece to obtain a desired shape tolerance. However, the combined method and apparatus of Lee and Kim do not expressly disclose the warm coining machine structure wherein the warm coining machine includes an upper coining die and a lower coining die located below the upper coining die, and wherein the upper coining die and/or the lower coining die has a cavity conforming to a shape of the forged component.
Li, in the art of hot forging processes for metal components, teaches wherein the warm coining machine includes an upper coining die (Paragraph [0022], line 2) and a lower coining die (Paragraph [0022], line 2) located below the upper coining die, and wherein the upper coining die and/or the lower coining die has a cavity (Paragraph [0022], line 3) conforming to a shape of the forged component (Paragraph [0023]; the cavity allows for the material to flow into the cavity to form the desired shape).
It would have been obvious to one of ordinary skill, before the effective filing date, to replace the continuous heating belt furnace of Lee with the high-frequency induction heater of Kim to improve the time required to get the work piece to a desired temperature and increase the efficiency of the manufacturing operations as taught by Kim and further to modify the warm coining press taught by Lee to incorporate the upper and lower dies as well as the prescribed cavity formed therebetween taught by 
Regarding Claim 12:
The combination of Lee, Kim and Li disclose the apparatus according to claim 11. Kim further discloses wherein the warm coining machine (Page 5, paragraph 4; item 20) is located close to the high-frequency induction heater (Page 5, paragraph 3; item 11) so that the material is subjected to warm coining immediately after being heated to the first set temperature (Page 5, paragraphs 3 and 4; the workpiece is put into the press machine, which is interpreted to be a warm coining machine, after induction heating to the first set temperature 400-500oC, since the operations are completed one after another the machines are interpreted to be located close to each other where the coining, or pressing, is completed immediately after heating).
Regarding Claim 14:
The combination of Lee, Kim and Li disclose the apparatus according to claim 11. Kim further discloses wherein the high-frequency induction heater (Page 5, paragraph 3; item 11) allows the material to be heated to the first set temperature (Page 5, paragraph 3; 400-500oC) by a heating coil to which a high-frequency alternating current is applied (Induction heating is defined as an electrical heating process where an alternating current, at a specified frequency, is generated in a coil at a frequency for producing a high temperature field).
Regarding Claim 15:
The combination of Lee, Kim and Li disclose the apparatus according to claim 11. Lee further discloses wherein the hot forging machine (Page 10, paragraph 8) includes a buster die (Page 11, paragraph 1, line 5), a blocker die (Page 11, paragraph 1, line 2), and a finisher die (Page 11, paragraph 1, lines 8-9).
8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chang-Ku (KR101882495B1) alone.
Regarding Claim 8:
Lee discloses the method according to claim 2. Lee further discloses wherein the second set temperature ranges from 1200-1300oC (Page 6, paragraph 1, lines 6-7), but does not expressly disclose a range of 1100°C to 1200°C.
Examiner notes that Applicant has not positively recited criticality for the heating range of 1100°C to 1200°C. It is noted that the prior art of Lee discloses functionality at 1200°C and does not define 1200°C as a critical lower end point of the temperature range for heating. Accordingly, It would have been obvious to one of ordinary skill, before the effective filing date, to construct the heating range of 1100°C to 1200°C because Lee does disclose operability at 1200°C, optimizing that range point to be 100°C lower than the disclosed range of Lee (resulting in 1100°C - 1200°C) would be within the skill of one of ordinary skill in the art, selecting the claimed range would be obvious since a direct benefit of lower temperatures may increase the time to reach the desired temperature range resulting in increased manufacturing efficiency. Furthermore, it would have also been obvious to one of ordinary skill at the time of filing to select the values of the heating range of 1100°C to 1200°C as taught by Lee to arrive as the claimed limitation as optimization through routine experimentation (wherein Lee identifies the heating duration range as result effective variables). See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567. The examiner can normally be reached 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN E O'BRIEN/Examiner, Art Unit 3725                

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725